United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shelton, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0966
Issued: August 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 30, 2016 appellant filed a timely appeal from an October 8, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from the last OWCP merit decision dated September 5, 2013, and the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the claim.2

1

2

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from October 8, 2015, the date of the last decision was
April 5, 2016. Since using April 6, 2016, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is March 30, 3016, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for
reconsideration of her claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. In a January 23, 2003 decision, the
Board affirmed a January 24, 2002 OWCP decision finding that OWCP met its burden of proof
to terminate appellant’s compensation based on her refusal of suitable work.3 In a September 12,
2014 decision, the Board affirmed a September 5, 2013 OWCP decision finding that appellant
did not establish that her refusal of suitable work was justified.4 The facts and circumstances of
the case and as set forth in the Board’s prior decision are incorporated herein by reference.
In an appeal request form received on August 11, 2015, appellant requested
reconsideration of the September 12, 2014 Board decision. In a narrative statement of the same
date, she referenced page four of the Board’s September 12, 2014 decision which found:
“Therefore, these reports do establish that appellant’s refusal of the offered position was
justified.” Appellant indicated that while she was an employee she always reported for work and
carried out her work duties that her doctors found suitable. She noted that she did not refuse
work and her time cards prove that she reported for work until her retirement on June 1, 2011.
Appellant reported suffering for years from the results of her injuries sustained while employed
with the employing establishment. She noted that after her retirement she sought treatment for
her work injuries and underwent two operations. On August 11, 2011 appellant had a lipoma on
her lower back removed and on January 6, 2015 she had neck surgery. Appellant noted
attending every medical examination scheduled. She stated that she was seeking justice as she
was injured while working and was unable to work in a full capacity due to the lack of proper
medical treatment. Appellant indicated that these circumstances affected her family physically,
emotionally, and financially. She submitted an excerpt from page four of the Board’s decision
dated September 12, 2014.
In an October 8, 2015 decision, OWCP denied appellant’s request for reconsideration on
the grounds that the evidence submitted was insufficient to warrant a merit review.
3

Docket No. 02-1023 (issued January 23, 2003). On February 7, 1994 appellant, a letter carrier, was injured
when she slipped on ice. OWCP accepted the claim for concussion and contusions of the cervical and lumbar spine.
Appellant eventually returned to light duty four hours per day. OWCP determined that a conflict of medical opinion
existed between Dr. William S. Lewis, a Board-certified orthopedist, her treating physician, who indicated that she
could work light duty four hours per day, and Dr. Alan H. Goodman, a Board-certified orthopedist, an OWCP
referral physician, who determined that she had no residuals of the accepted conditions and could work full time.
Appellant was referred to Dr. Kenneth M. Kramer, a Board-certified orthopedist, to resolve the conflict. In an
October 5, 1999 report, Dr. Kramer found that she could work four hours per day within certain restrictions. The
employing establishment offered appellant a modified light-duty position on December 21, 1999 conforming to
Dr. Kramer’s restrictions. Appellant declined the December 21, 1999 job offer. After providing her required
procedural notices that the reasons for her refusal of the offered position were not justified, OWCP, on February 28,
2000, terminated her compensation for refusing suitable work.
4

Docket No. 14-0476 (issued September 12, 2014).

2

LEGAL PRECEDENT
Under section 8128(a) of FECA,5 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(3) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”6
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.7
ANALYSIS
The Board, in its prior decision, found that the evidence submitted was insufficient to
meet appellant’s burden of proof to establish that her refusal to accept the suitable work was
justified. Thereafter, OWCP denied appellant’s reconsideration request, without a merit review.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In her request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. In her August 4, 2015 request for reconsideration, she
referenced page four of the Board’s decision which found, “Therefore, these reports do establish
that appellant’s refusal of the offered position was justified.” Appellant indicated that she always
reported for work and carried out the duties that her doctors found suitable. She noted that she
did not refuse work and her time cards prove that she reported for work until her retirement on
June 1, 2011. Appellant reported suffering for years from the results of her work injuries and
that she underwent two operations on her lower back and neck. She noted attending every
medical examination scheduled. Appellant stated that she was seeking justice as she was injured
while working and was unable to work in full capacity due to the lack of proper medical
treatment. These assertions do not show a legal error by OWCP or a new and relevant legal

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608(b).

3

argument. These assertions are similar to assertions considered by the Board in its
September 12, 2014 decision.8
The underlying issue in this case pertains to whether appellant submitted medical
evidence establishing that her refusal to accept the suitable work was justified. That is a medical
issue which must be addressed by relevant new medical evidence.9 However, appellant did not
submit any relevant and pertinent new medical evidence in support of her claim. She submitted
the previously quoted excerpt from the Board’s decision. However, the Board notes that this
sentence contains a typographical error as the decision clearly concluded that appellant’s refusal
of suitable work was not justified. As explained, the underlying issue in this claim is whether the
medical evidence establishes that appellant’s refusal to accept the suitable work was justified.
Her submissions on reconsideration are not relevant to this underlying medical issue.10
Therefore, this new evidence is insufficient to warrant reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). She did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence. Pursuant to 20 C.F.R. § 10.608, OWCP properly
denied merit review.
On appeal appellant reiterates her assertions that she never refused suitable work and that
she strictly followed her attending physician’s orders and worked within the limitations of her
physical capabilities. She notes in her letter of August 4, 2015 that after her retirement she
underwent two surgeries to correct the damage caused by her work injuries. As explained, the
Board does not have jurisdiction over the merits of the claim.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration of her claim under 5 U.S.C. § 8128(a).

8

See James W. Scott, 55 ECAB 606 (2004) (evidence that repeats or duplicates evidence already in the case
record has no evidentiary value and does not constitute a basis for reopening a case).
9

See Bobbie F. Cowart, 55 ECAB 746 (2004).

10

The Board has held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case. See J.J., Docket No. 16-0555 (issued June 2, 2016); Edward Matthew
Diekemper, 31 ECAB 224 (1979).

4

ORDER
IT IS HEREBY ORDERED THAT the October 8, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

